





RÉFÉRENCE:
Diallo
c. Toronto Community Housing
          Corporation, 2011 ONCA 424



DATE: 20110603



DOSSIER: C53023



COUR DAPPEL DE LONTARIO



Les juges Weiler,
          Rouleau et Karakatsanis



ENTRE



Abdourahmane Diallo



Demandeur
(Appelant)



et



Toronto
          Community Housing Corporation et Del Management Solutions Inc.




Intimés



Abdourahmane
          Diallo, lappelant



Mary Boushel pour lintimé Toronto
          Community Housing Corporation

Christine A. Powell pour lintimé Del Management Solutions Inc.



Audience:
le 6 mai 2011



En appel de
          la décision de la juge Andra Pollak de la Cour supérieure de justice de
          lOntario datée le 2 novembre 2010.



INSCRIPTION



[1]

Lappelant,
    M. Abdourahmane Diallo, interjette appel de la décision de la juge Pollak
    rendue le 2 novembre 2010, radiant sa déclaration au motif quelle constitue un
    emploi abusif des procédures de la cour au sens de laliéna 21.01(3
)(
d) des
Règles de
    procédure civile
, R.R.O. 1990, Règl. 194.

Les
Faits

[2]

Puisque
    le présent appel est pris dune décision de radier la déclaration avant le dépôt
    dune défense, les faits allégués dans la déclaration sont présumés dêtre
    véridiques.

[3]

Selon
    la déclaration de lappelant et la documentation quil a déposée à lappui, en
    2008, il a informé la concierge de lédifice où il vivait quil partait en voyage
    pour des raisons de santé et de famille.  Il sétait entendu avec la concierge quil déposerait dix chèques postdatés
    en paiement du loyer couvrant ainsi la période de son absence.  Lappelant a donc écrit les dix chèques mensuels
    pour le loyer et la concierge a timbré le double de ces chèques pour confirmer
    quil les avait reçus le 26 août 2008.

[4]

Suite
    à ceci, et avant son départ pour lAfrique, lappelant a reçu une lettre de
    lintimé Del Management Solutions Inc. datée du 2 octobre 2008, linformant que
    le chèque pour le mois doctobre avait été retourné par la banque parce que Del
    Management Solutions Inc. lavait déposé avant la date inscrite sur le
    chèque.  Dans la lettre, Del Management
    Solutions Inc. prie lappelant de bien vouloir remplacer le chèque et sexcuse
    du trouble que leur geste a causé.

[5]

Lappelant,
    qui sétait maintenant rendu à Montréal, a remplacé le chèque de 458,50 $ avec
    un autre pour le même montant.  Avant de
    partir pour lAfrique pour son traitement en médecine alternative, lappelant a
    envoyé le chèque par courrier recommandé à lattention de la concierge de
    lédifice, une employée de Del Management Solutions Inc.

[6]

Del
    Management Solutions Inc. na pas donné suite à lavis ou aux avis de livraison
    envoyés par Postes Canada.  Puisque la
    lettre na pas été ramassée au bureau de poste, elle a été retournée à
    lappelant qui était encore en voyage.  Le chèque na donc pas été encaissé ou déposé.

[7]

En
    raison de la confusion causée par Del Management Solutions Inc., un arriéré de
    loyer dun mois a été produit.  Les
    intimés ont déposé une requête dexpulsion devant la Commission de la location immobilière
    (CLI).  Conformément à une ordonnance de
    la CLI datée du 21 avril 2009, lappelant a été expulsé de son appartement.

[8]

Quand
    lappelant est revenu de voyage, il a constaté quil navait plus
    dappartement.  Il a donc résidé dans des
    abris à Toronto pour quelque temps et, par la suite, est retourné à
    Montréal.  Le 16 avril 2010, il a demandé
    une révision de lordonnance de la CLI.  La CLI a entendu la demande de révision puisque lappelant a démontré
    quil était à létranger pour des raisons médicales le jour de laudience
    initiale.

[9]

Dans
    une ordonnance en révision datée du 17 mai 2010, la CLI a confirmé lordonnance
    dexpulsion et a conclu :

(a)
que lordonnance ne contenait pas derreurs graves et quaucune erreur
    grave navait été commise sur le plan de la procédure;

(b)
quil ny avait pas derreurs dans le calcul du loyer;

(c)
que les intimés avaient exécuté lordonnance en toute légalité; et

(d)
quil ny avait rien dillégal dans la façon dont on avait disposé des
    biens du locataire.

[10]

Lappelant
    na pas fait appel de la décision de la CLI.  Selon les renseignements quil avait reçus, il croyait que, puisquil cherchait
    seulement à être compensé pour les biens perdus et à être indemnisé pour le
    préjudice quil a souffert, il devait porter plainte à la Cour supérieure.  Il a donc intenté une poursuite contre les
    intimés pour 32 000 $ en dommages économiques, 118 000 $ en dommages moraux et
    100 000 $ en dommages punitifs et exemplaires.  Dans sa poursuite, lappelant prétend que les intimés ont agi
    illicitement ou en mauvaise foi en lexpulsant de son logement et ont agi
    abusivement et illégalement en disposant de ses biens.  Selon lappelant, les intimés savaient que
    lappelant était à lextérieur du pays et quil avait agi de façon raisonnable
    pour assurer que le loyer serait payé pour les mois de son absence, y compris
    le mois doctobre 2008.  Somme toute, la
    négligence des intimés est la cause des dommages que lappelant a encourus.

[11]

Les
    intimés ont par la suite présenté leur motion pour radier la déclaration de
    lappelant.  La juge de motion a accordé
    la motion ayant conclu que toutes les plaintes et allégations que lappelant a
    faites dans sa déclaration avaient déjà été réglées dans la décision de la CLI.  Il serait donc un abus de procédure de
    permettre lappelant de remettre en cause les mêmes plaintes sur lesquelles la
    CLI a déjà statué.

[12]

Devant
    nous, lappelant maintient quil ne cherche pas à casser la décision de la CLI
    puisquil ne cherche pas à retourner dans son appartement.  Selon son dire, la procédure appropriée pour
    obtenir le remède quil recherche est dintenter une poursuite à la Cour supérieure.  Cest lavis quil aurait reçu dune clinique
    daide juridique.

[13]

Au
    cours de ses représentations, lappelant a fait valoir que la décision de la
    CLI est truffée derreurs de fait.  Il
    maintient que, si on corrige ces erreurs, il devient clair que la décision de
    la CLI est tout simplement intenable.

[14]

Certaines
    des erreurs importantes que lappelant a fait valoir sont que :

(a)

la CLI a conclu que lappelant avait
    envoyé aux intimés des fonds certifiés au montant de 458,50 $ « en
    remplacement dun chèque sans provision ».  Ceci est faux, car ce nétait pas un chèque retourné sans provision.  Le chèque a été retourné parce que les intimés
    ont déposé le chèque avant la date inscrite, ce qui est confirmé par la lettre
    dexcuse que Del Management Solutions Inc. a envoyée à lappelant;

(b)

la CLI a conclu que « même si
    le locateur avait reçu la lettre recommandée et si les fonds avaient été portés
    au crédit du locataire, il aurait quand même eu un petit arriéré de loyer de 50
    sous, ce qui donnait au locateur le droit de présenter sa requête ».  Lappelant a produit le chèque postdaté
    original ainsi que le chèque quil a envoyé par lettre recommandée, et il
    appert que le montant des deux chèques est précisément le même, soit de 458,50
    $.  Ainsi, contrairement à la conclusion
    de la CLI, il ny aurait pas eu darriéré si les intimés avaient récupéré la
    lettre recommandée que lappelant avait envoyée;

(c)

la CLI a conclu que, puisque
    lappelant a envoyé les fonds par courrier recommandé, « il aurait donc pu
    déterminer facilement que le locateur navait pas reçu sa lettre ».  En réponse, lappelant a produit de la
    documentation confirmant quil était à lextérieur du pays et quil aurait donc
    été difficile sinon impossible pour lappelant de savoir que la lettre
    recommandée navait pas été ramassée par les intimés.  De plus, son absence du pays était chose
    connue par les intimés.   Cétait la
    raison même pour les chèques postdatés.

Analyse

[15]

Ainsi,
    selon le dossier que lappelant nous a présenté, il semble y avoir des
    questions sérieuses quant aux conclusions de fait tirées par la CLI.  Si lappelant établit que ces erreurs, et
    possiblement dautres, ont été commises par la CLI, il se peut quun tribunal
    en vienne à la conclusion quil y a eu erreur de droit en ce que la décision du
    tribunal est tout simplement déraisonnable : voir
Blanchard v. Control Data Canada Ltd.
, [1984] 2 S.C.R. 476, aux p.
    494-95;
Shooters
Sports Bar Inc. v. Ontario (
Alcohol
and Gaming Commission)
(2008), 238 O.A.C. 9
    (Cour divisionnaire), au par. 38.  Par
    contre, cette détermination nest pas une que nous pouvons faire.  Cette question doit être tranchée par la cour
    appropriée, c'est-à-dire la Cour divisionnaire.

[16]

Nous
    reconnaissons que les circonstances sont insolites.  Selon le paragraphe 207(2) de la
Loi de 2006 sur la location à usage dhabitation
,
    L.O. 2006, c. 17, lappelant aurait pu déposer une déclaration à la Cour
    supérieure si les sommes réclamées dans la poursuite étaient au-delà du montant
    qui peut être accordé par la CLI.  Au
    terme du paragraphe 207(1), la CLI peut accorder à un locataire une somme ne
    dépassant pas 25 000 $.
[1]
Nous navons pas le dossier pour la
    comparution devant la CLI et ne savons donc pas si lappelant réclamait un
    dédommagement lors de laudience et, si oui, le montant de sa demande.  Le paragraphe 207(3) limite, dans certaines
    circonstances, le droit de lappelant de formuler une demande à la Cour
    supérieure pour des sommes au-delà du 25 000 $. Tout dépendant de si lappelant
    avait fait une demande lors de la comparution devant la CLI et du montant de
    cette demande, le paragraphe 207(3) pourrait être pertinent.

[17]

La
    difficulté, par contre, est quen avril 2010, lappelant na pas intenté une
    poursuite en Cour supérieure.  Il a
    plutôt demandé une révision de lordonnance de la CLI.  Lorsquun locataire présente une requête à la
    Commission, la Commission a, tel que prévu au paragraphe 168(2), « compétence
    exclusive pour décider des requêtes présentées en vertu de la présente loi et
    pour traiter des questions à légard desquelles celle-ci la rend compétente. »  La compétence de la Commission comprend la compétence
    pour régler toute question découlant de la disposition des biens abandonnés
    lorsquun locataire quitte ou est expulsé de son logement (article 41) ainsi
    quordonner un paiement pour dédommager le locataire (article 207).  Ainsi, la CLI pouvait, lors de laudition de
    la demande de révision, accorder à lappelant jusquà 25 000 $ en dommages-intérêts
    et cela même en labsence dune motion ou demande formelle de sa part (article
    82).

[18]

Suite
    à laudience, la CLI a rendu une décision dans laquelle elle a considéré et
    rejeté chacun des points soulevés par lappelant.  Donc, toutes les questions soulevées par
    lappelant, y inclus son droit à un dédommagement, ont été tranchées par la
    CLI.  Sans démontrer quil y a eu un vice
    quelconque dans son expulsion de son appartement ou dans la disposition de ses
    biens, lappelant ne peut pas avoir gain de cause.  Dans sa déclaration, lappelant soulève les
    mêmes questions précises décidées par la CLI et, à notre avis, la juge de
    motion était en droit de conclure que la présente déclaration constituait un
    abus de procédure.  Lappelant ne peut,
    dans une autre procédure, remettre en cause les plaintes déjà réglées par la
    CLI.

[19]

Si
    lappelant désire poursuivre sa demande pour dommages-intérêts, il devra faire
    appel de la décision de la CLI.  Pour ce
    faire, il devra obtenir de la Cour divisionnaire une extension aux délais
    prévus pour faire appel.  Nous notons
    quil a déposé sa déclaration à lintérieur du délai prévu pour faire appel.  Si lextension est accordée, larticle 210 de
    la Loi prévoit que lappelant peut faire appel sur une question de droit dune
    décision de la CLI.  Le droit dappel est
    à la Cour divisionnaire.

[20]

Pour
    établir quil y a erreur de droit, lappelant devra démontrer que la CLI na
    pas respecté un ou des principes de droit. À cet égard, il y a eu référence au cours des plaidoiries quil se
    pourrait que la CLI na pas tenu compte de la décision
Mputu v. Wright,
[2004] O.J. No. 6055 (S.C.), et lobligation du locateur
    dagir de façon raisonnable dans les circonstances à légard de la disposition
    des biens du locataire.  Aussi, tel que
    nous lavons noté, lappelant prétend que la CLI a commis des erreurs de fait
    et que ces erreurs sont telles que la décision devient déraisonnable.  Ce sera à la Cour divisionnaire de décider si
    ces points constituent une erreur de droit aux fins dun appel aux termes de la
    loi, mais seulement si lappelant choisit de poursuivre laffaire à cette cour
    et si la cour lui accorde le délai nécessaire pour faire appel de la décision
    du CLI.

Disposition

[21]

Puisque
    les intimés ne demandent pas de dépens, lappel est donc rejeté sans dépens.

« K.M. Weiler
j.c.a
. »

« Paul Rouleau
j.c.a
. »

« Karakatsanis
j.c.a
. »






[1]

La loi prévoit que la Commission a
    compétence jusquà concurrence de la plus élevée de 10 000 $ et de la
    compétence dattribution de la cour des petites créances.  La compétence dattribution de la cour des
    petites créances est présentement 25 000 $.


